     Exhibit 10.4
[exhibitimagea01.gif]


                                                                                                          



February 28, 2014


Kevin S. Crutchfield
Chief Executive Officer
c/o Alpha Natural Resources, Inc.
One Alpha Place
P.O. Box 16429
Bristol, VA 24209


Re: Special Compensation Award


Dear Kevin:


You are being offered this opportunity because of the value we place on you as
an individual and your career, and your key role with Alpha Natural Resources
Services, LLC (such employer is hereinafter referred to as “the Company” or any
subsidiary of the Company or of Alpha Natural Resources, Inc. (“Alpha”) that may
assume your employment after the date hereof). The purpose of this Special
Compensation Award (the “Award”) is to provide additional incentive to remain
actively engaged and employed with the Company.


The balance of this Letter outlines the terms of your Award opportunity.


Key Terms of Your Award
•
Your Award will be paid to you in cash, provided you satisfy the conditions set
forth in this Letter.

•
Your total potential Award amount is: $2,000,000.

•
Your retention period is through the earlier of i) August 28, 2016, or ii) one
of the termination scenarios further described below.



When You Will Be Eligible to Vest in Your Award (“Vesting Date”)
•
Five Hundred Thousand Dollars ($500,000) of your Award (the “Signing Bonus”)
vests on February 28, 2014, the date you execute this Letter (the “Signing
Date”); provided, however, that if during the six months following the Signing
Date, you resign from the Company or your employment is terminated for “cause”
(as defined below), you hereby agree, and will be required, to repay the Signing
Bonus (net of taxes actually paid by you) to the Company, within ten (10) days
of your separation date. By executing this Letter, you agree that the Company
may withhold any such required repayment from any compensation due and payable
to you at the time of your separation.

•
Five Hundred Thousand Dollars ($500,000) of your Award will vest on February 28,
2015; provided, however, that if during the six months following February 28,
2015, you resign from the Company or your employment is terminated for “cause”,
you hereby agree, and will be required, to repay this amount (net of taxes
actually paid by you) to the Company, within ten (10) days of your separation
date. By executing this Letter, you agree that the Company may withhold any such
required repayment from any compensation due and payable to you at the time of
your separation.

•
One Million Dollars ($1,000,000) of your Award will vest on August 28, 2016.




--------------------------------------------------------------------------------







When You Will Be Eligible to Receive Payments in Your Award


Award payments will be paid to you in your next paycheck issued after the
Vesting Date, if practicable, and no later than thirty (30) days after each of
the Vesting Dates (“Payment Dates”); provided that all eligibility conditions
set forth herein have been satisfied. Please note that your Award payments will
be subject to legally required withholdings and deductions, such as income and
employment taxes. Your Award shall be considered “Eligible Compensation” under
the Alpha Natural Resources, LLC and Affiliates 401(k) Retirement Savings Plan.


Notwithstanding the foregoing, your Award amount or a portion of it may vest
sooner in the event of a “change in control” (as defined below) or certain
terminations of your employment, as further described below under “Change in
Control and Termination Scenarios.”


Except as provided below, your eligibility to receive the Award, or any portion
thereof, pursuant to this offer is conditioned upon, and subject to, your
continued full-time employment with the Company, through the applicable Vesting
Dates.


Change in Control and Termination Scenarios


•
If you retire or voluntarily resign from the Company, then you will forfeit any
unvested portion of the potential Award amount.

•
If your employment is involuntarily terminated by the Company for any reason
other than "cause" and such termination constitutes a “separation from service,”
any unvested portion of the total potential Award amount will vest immediately
and such separation date shall be a Vesting Date for purposes of payment of the
Award, less any previously paid portion of the potential Award amount.

•
In the event of a “change in control,” any unvested portion of the total
potential Award amount will vest immediately and such date shall be a Vesting
Date for purposes of payment of the Award, less any previously paid portion of
the potential Award amount.

•
If your employment is terminated due to a “permanent disability” or death, you
will be vested in a pro-rated portion of your potential Award amount based on
the number of complete months you were employed with the Company during the
retention period, less any previously paid portion of the potential Award
amount.



Definitions
 
“Cause” means “Employer Cause” as defined in the Third Amended and Restated
Employment Agreement, dated as of July 31, 2009, between you and the Company, as
amended and restated from time to time (the “Employment Agreement”).
“Change in Control” means (i) any merger, consolidation or business combination
in which the stockholders of Alpha immediately prior to the merger,
consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity, (ii) the sale of
all or substantially



--------------------------------------------------------------------------------



all of Alpha’s and its subsidiaries’ assets in a single transaction or a series
of related transactions, (iii) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding common stock of Alpha by any person or entity (including a "group"
as defined by or under Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended), or (iv) a contested election of directors, as a result of which or
in connection with which the persons who were directors on Alpha’s Board of
Directors (the “Board”) before such election or their nominees cease to
constitute a majority of the Board. Notwithstanding the foregoing or any
provision of this Letter to the contrary, it is intended that the foregoing
definition of “change in control” qualify as a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation, within the meaning of Treas.
Reg. Section 1.409A-3(i)(5), and shall be interpreted and construed to
effectuate such intent.
“Permanent Disability” means you are, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, and
receiving income replacement benefits for a period of not less than three months
under a disability benefit covering employees of your employer.
“Separation from Service” means your death, retirement or other termination of
employment or service with the Company. Whether you have experienced a
Separation from Service will be determined based on all of the facts and
circumstances, in accordance with the guidance issued under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
Non-Solicitation
The Company’s obligations to provide the payments and benefits set forth in this
Letter shall be expressly conditioned upon your covenants of non-solicitation as
provided below. In the event that you breach such obligations to the Company
and/or any of its subsidiaries or affiliates (collectively, the “Company
Entities”), the Company’s obligations to provide any payments and benefits set
forth in this Letter shall cease without prejudice to any other remedies that
may be available to the Company.
During the term of your employment with the Company and until the earlier of
twelve (12) months after (x) the date your employment terminates with the
Company Entities or (y) August 28, 2016, you shall not, directly or indirectly,
(i) employ, cause to be employed or hired, recruit, solicit for employment or
otherwise contract for the services of, or establish a business relationship
with (or assist any other person in engaging in any such activities), any person
who is, or within twelve (12) months before any date of such solicitation, was a
general manager or employee of a more senior capacity with any of the Company
Entities (collectively, the “Solicited Persons”) or (ii) otherwise induce or
attempt to induce (or assist any other person in engaging in any such
activities) any Solicited Person of any Company Entity to terminate such
person’s employment or other relationship with the Company Entities, or in any
way interfere with the relationship between any Company Entity and any such
Solicited Person. The covenants of non-solicitation herein are in addition to,
and not intended to supersede, any similar obligations set forth in the
Employment Agreement.
Non-Disparagement
You hereby agree to refrain from making disparaging or negative comments about
the business or reputation of the Company, Alpha and its affiliates, and their
respective officers, directors and employees, including through the use of
social media sites such as FaceBook or Twitter.
Other Terms and Conditions Applicable to Your Award Opportunity



--------------------------------------------------------------------------------



For purposes of clarity, the vesting and payment provisions of the Award granted
under this Letter shall not be subject to, or otherwise modified by, the
Employment Agreement or severance plan or other arrangement to which you have
entered into with the Company and its affiliates, or are otherwise a participant
in (as applicable) (e.g., this Award shall not vest and be payable except as
provided in this Letter).


Please note that your Award payments will be subject to withholding of
applicable income and employment taxes. The laws of the Commonwealth of Virginia
shall govern the Company’s obligations under this Letter, and any action
relating to this Letter.


Neither this Letter nor any action taken hereunder shall be construed as giving
you any right to continue to be employed by, or to provide services to, the
Company, nor shall this Letter be deemed to limit in any way the Company’s right
to terminate your employment or services at any time. Your employment will
remain “at will.”
This Letter shall be binding upon and inure to the benefit of the Company
Entities (including their respective successors and permitted assigns), and you
and your heirs, representatives, successors and permitted assigns. This Letter
shall not confer any rights or remedies upon any person other than the Company
Entities, you and our respective heirs, representatives, successors and
permitted assigns.
This Letter constitutes the final, complete and exclusive agreement between you
and the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to you by the Company or any representative thereof.
This Letter may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.
In the event that you are determined to be a “key employee” (as defined in Code
Section 416(i) (without regard to paragraph (5) thereof)) of the Company at a
time when its stock is deemed to be publicly traded on an established securities
market, payments hereunder determined to be “nonqualified deferred compensation”
payable following termination of employment shall be made no earlier than the
earlier of (i) the last day of the sixth (6th) complete calendar month following
such termination of employment, or (ii) your death, consistent with the
provisions of Code Section 409A.
The invalidity or unenforceability of any provision of this Letter shall not
affect the validity or enforceability of any other provision of this Letter. In
the event any provision or term hereof is deemed to have exceeded applicable
legal authority or shall be in conflict with applicable legal limitations, such
provision shall be reformed and rewritten as necessary to achieve consistency
and compliance with such applicable law.
You or the Company’s failure to insist upon strict compliance with any provision
of this Letter or the failure to assert any right you or the Company may have
hereunder, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Letter.
This Letter may be executed simultaneously in two counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.


Please sign below indicating your agreement with these terms. Make and keep one
copy of this Letter for your records, and then return the original to Gary
Banbury.





--------------------------------------------------------------------------------





Sincerely,


/s/ Gary W. Banbury


Gary W. Banbury
Executive Vice President,
Administration and Support Services






/s/ Kevin S. Crutchfield                     2/28/14            
Signature: Kevin S. Crutchfield                Date

